Citation Nr: 1527246	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension benefits prior to March 1, 2011.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran & S.P.




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2010, the Veteran had a videoconference hearing with a Veterans Law Judge (VLJ), who has since retired from the Board.  Inasmuch as the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Veteran was offered an opportunity to have another hearing before a VLJ who would participate in the decision.  However, in February 2012, the Veteran declined that offer and requested that his case be considered based on the evidence of record.  

In October 2010 and October 2012, the Board remanded these matters for additional development and readjudication.

In a decision issued in February 2014, the Board denied the Veteran's claims.  The Veteran appealed that decision to the Court.  In October 2014, the Court issued an order vacating the February 2014 Board decision and remanding the matter for readjudication consistent with the instructions outlined in an October 2014 Joint Motion by the parties (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to nonservice-connected pension prior to March 1, 2011 and service connection for a psychiatric disorder, to include PTSD.  In accordance with the Joint Motion, further development is required before the Board can adjudicate these claims.

A.  Examinations

      1.  Nonservice-Connected Pension Prior to March 1, 2011

In its October 2010 remand, the Board requested that the Veteran be scheduled for an examination to determine if he was permanently and totally disabled.  The record reflects that the Veteran failed to report for the general medical examination that was scheduled in March 2011.  As indicated by the Joint Motion, the record does not include VA correspondence informing the Veteran of the specific date and time of the March 2011 examination and the Veteran has asserted that he does not remember being informed of the date and time of the examination.  He has also indicated that he would have attended the examination if he had been informed of it.  

In March 2013, the AOJ awarded the Veteran nonservice-connected pension benefits effective from March 1, 2011.  Therefore, since it is only necessary to determine whether the Veteran was permanently and totally disabled prior to March 1, 2011, the Board finds that the AOJ should reschedule the Veteran for a VA examination to retrospectively assess whether he was permanently and totally disabled prior to March 1, 2011.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The AOJ should ensure the Veteran is properly notified of the date and time of the examination.




      2.  Psychiatric Disorder

The Veteran alleges that he has a psychiatric disorder, including PTSD, that first manifested in service by episodes of misbehavior in service and incarceration for aggravated assault shortly after his separation from service.

The Veteran's service personnel records show that he received non-judicial punishments on four occasions for various infractions involving disobedience, including for striking a superior noncommissioned officer.

A post-service July 1982 discharge summary from the Rochester Psychiatric Center reflects the Veteran was discharged with a diagnosis of adjustment disorder with depressed mood.  A June 1984 discharge summary shows that he underwent treatment for alcohol dependence.

The AOJ scheduled the Veteran for an examination to assess whether he had a psychiatric disability that was related to his service in May 2011.  The record reflects the Veteran failed to report for the scheduled examination.  As with the March 2011 general medical examination, the record does not include VA correspondence informing the Veteran of the specific date and time of the May 2011 psychiatric examination and the Veteran has asserted that he does not remember being informed of the date and time of the examination.  He has also indicated that he would have attended the examination if he had been informed of it.

The AOJ should reschedule the Veteran for a VA psychiatric examination on remand and make sure that he is properly notified of the date and time of the examination.

B.  Notification Pursuant to 38 C.F.R. § 3.159(e)

The Joint Motion further states that VA did not provide the Veteran with the necessary notice under 38 C.F.R. § 3.159(e) regarding VA's inability to obtain records from Strong Memorial Hospital, North Point Health and Wellness Center, Illinois Department of Corrections (Vandalia Correctional Facility), New York State Department of Corrections, and Wyoming Correctional Facility in Attica.  A September 2009 supplemental statement of the case (SSOC) informed the Veteran of the identity of the records VA was unable to obtain and the efforts VA made to obtain them.  However, the SSOC did not inform the Veteran that he was ultimately responsible for providing such evidence or that VA would decide the claim based on the evidence of record unless the Veteran submitted the outstanding records.  Since the Veteran was not provided with complete notice under § 3.159(e), such should be provided on remand. 

C.  North Point Health and Wellness Center Records

At the June 2010 hearing, the Veteran indicated that he had received treatment from North Point Health and Wellness Center since January 2007, the date of the most recent records from North Point that had been associated with the claims file at the time of the hearing.  Subsequently, records from North Point through March 2008 were added to the record as part of the records received from the Social Security Administration.  

In December 2011, North Point responded to VA's request for records by indicating that it did not have records of treatment for the Veteran for the dates requested.  However, the November 2011 letter from VA requesting records from North Point states that records from January to October 2011 were being requested, while the authorization form enclosed with the letter indicates that records from January 2001 to October 2011 were being sought.  As the dates provided to North Point were conflicting it is unclear for what dates North Point was indicating it did not have records.  Thus, another request for records from North Point from March 2008 to the present should be completed on remand.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all private treatment records from North Point Health and Wellness Center from March 2008 to the present.  If these records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with complete notice under 38 C.F.R. § 3.159(e) regarding VA's inability to obtain records from Strong Memorial Hospital, Illinois Department of Corrections (Vandalia Correctional Facility), New York State Department of Corrections, and Wyoming Correctional Facility in Attica.

3.  After completing the development requested in item 1, schedule the Veteran for a VA examination to determine whether he was permanently and totally disabled prior to March 1, 2011.  

Provide notice of the scheduled VA examination to the Veteran and his attorney at their respective current addresses.  This letter should notify the Veteran and his attorney that failure to report for the scheduled VA examination without good cause shown may adversely affect the outcome of his claim and result in a denial.  38 C.F.R. § 3.655.  The exam notification letter sent to the Veteran and his attorney must be placed in the claims file prior to its return to the Board. 

The entire claims file should be made available to and be reviewed by the examiner (i.e., including the Veteran's VBMS eFolder and any relevant records in the Veteran's Virtual VA eFolder).

All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and the findings should be reported in detail.  
The examiner should list all diagnoses and provide objective findings regarding the level of impairment and permanence of each disability prior to March 1, 2011.  

The examiner should provide an opinion as to how each disability impacted the Veteran's ability to pursue substantially gainful employment prior to March 1, 2011.  Specifically, the examiner should indicate whether, prior to March 1, 2011, the Veteran was (1) unemployable as a result of disability reasonably certain to continue throughout his lifetime; or (2) permanently disabled so as to render it impossible for the average person to follow a substantially gainful occupation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks as to why an opinion cannot be made without resort to speculation.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

4.  After completing the development requested in item 1, schedule the Veteran for a psychiatric examination to determine whether he has a diagnosis of a psychiatric disorder, and, if so, the etiology of any psychiatric disorder diagnosed.  

Provide notice of the scheduled VA examination to the Veteran and his attorney at their respective current addresses.  This letter should notify the Veteran and his attorney that failure to report for the scheduled VA examination without good cause shown will result in his claim of service connection being decided based on the evidence of record.  38 C.F.R. § 3.655.  The exam notification letter sent to the Veteran and his attorney must be placed in the claims file prior to its return to the Board. 

The entire claims file should be made available to and be reviewed by the examiner (i.e., including the Veteran's VBMS eFolder and any relevant records in the Veteran's Virtual VA eFolder). 

The examiner must identify all current chronic psychiatric disorder diagnoses.

The examiner should specifically respond to the following questions:

(a)  Does the Veteran have a diagnosis of PTSD under DSM-IV?

(b)  If the answer to (a) is yes, then is it at least as likely as not (50 percent probability or greater) that PTSD is related to any incident of military service?

(c)  For any other psychiatric diagnoses, is it at least as likely as not (50 percent probability or greater) that any chronic psychiatric disorder is causally or etiologically related to the Veteran's active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied provide the Veteran and his attorney with a SSOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

